Citation Nr: 0504208	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to Dependency and Indemnity Compensation (DIC) 
for the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son and daughter




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  He died on April [redacted], 2003; the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that determination, the RO, in pertinent 
part, denied service connection for the cause of the 
veteran's death, concluding that there was neither a direct 
connection between the veteran's death and a service-
connected disability nor a relationship between his death and 
VA treatment.  The appellant disagreed and this appeal 
ensued.  

In June 2003, the RO certified two issues on appeal to the 
Board -- entitlement to service connection for the cause of 
the veteran's death under 38 C.F.R. § 3.312 and to DIC under 
38 U.S.C.A. § 1151 (West 2002).  In September 2003, the 
appellant and her son and daughter testified at a hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is in the record.  At that hearing, the appellant's 
representative clarified that the only issue before the Board 
was entitlement to DIC under 38 U.S.C.A. § 1151.  In light of 
this, and the award of DIC under 38 U.S.C.A. § 1151 for the 
veteran's death here, the Board finds that the issue of 
service connection for the cause of the veteran's death under 
38 C.F.R. § 3.312 is not on appeal and will not be discussed 
in this decision. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist duties 
to the appellant by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
the issue addressed in this decision.

2.  The veteran died at a VA medical facility, on April [redacted], 
2002; the appellant was married to the veteran at the time of 
his death.

3.  The certificate of death listed the immediate cause of 
death as myocardial infarction (MI), due to or as a 
consequence of coronary artery disease, due to or as a 
consequence of gastrointestinal stromal tumor.  

4.  The evidence appears to reflect that VA medical staff 
failed to administer the prescribed course of medication in 
preparation for an abdominal computed tomography (CT) scan, 
prior to giving the veteran Gastrografin on April [redacted], 2002, 
and that, on administration of the Gastrografin, the veteran 
became hypotensive, leading to an MI and his death.  

5.  The competent evidence is in relative equipoise as to 
whether the veteran's death was as likely as not caused or 
materially affected by hospital care or medical treatment 
furnished by the VA and the proximate cause of death was the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care and medical treatment.




CONCLUSION OF LAW

With resolution of all reasonable doubt in the claimant's 
favor, the criteria for entitlement to DIC for the veteran's 
death under the provisions of 38 U.S.C. § 1151 have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the appellant's claim.  This is 
so because the Board is taking action favorable to the 
appellant and, as such, the decision poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

The veteran died at a VA medical facility, on April [redacted], 2002.  
The appellant argues there were errors in VA medical 
treatment on April [redacted] and [redacted], 2002, which led to the MI that 
caused the veteran's death.  She maintains that VA physicians 
prescribed a course of medication late on the evening of 
April [redacted] and into the morning hours of April [redacted] and that no 
such medication was ever administered.  She asserts this 
medication - Prednisone, Cimetidine, and Diatrizoate - was in 
preparation for an abdominal CT scan to be performed the 
morning of April [redacted].  The appellant concludes that, on 
administration of Gastrografin, a contrast dye used in the CT 
scan, the veteran had the MI that caused his death.  

Under the provisions of section 1151, the law provides that 
the VA must pay compensation to a claimant in the same manner 
as if such disability, aggravation or death were service-
connected under the following circumstances: if the veteran 
suffers from additional disease or injury, or an aggravation 
of an existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2002).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

VA hospital records indicate the veteran was admitted in late 
March 2002 for evaluation of an abdominal mass.  The veteran 
underwent an uncontrasted abdominal CT scan that showed a 
soft tissue mass.  He then underwent a colonoscopy that 
showed no evidence of malignancy.  As the contours of the 
mass were not clear, he was prepared with steroids (given a 
contrast allergy) for a abdominal CT scan, which was 
conducted on April 1, 2002, and that showed a fluid 
containing mass.  A biopsy the next day revealed an 
inflammatory gastrointestinal stromal cell tumor.  Surgery 
was recommended, even though the veteran was a high surgical 
risk due to his coronary artery disease.  He left the 
hospital on April 10, 2002, without the surgery being 
performed.  

On April [redacted], 2002, the veteran was readmitted for fever and 
abdominal pain and was placed in an intensive care unit due 
to suspicions of ischemia.  The hospital report for this 
admission, reflects that the veteran had shortness of breath 
and belly pain on April 13th after having Gastrografin 
administered prior to a CT scan.  He was then given one dose 
of Benadryl and Phenergan and became hypotensive.  Various 
efforts were made to revive him, but without success.  

An autopsy done two days after his death reflects that, on 
admission, the veteran was noted to have electrocardiogram 
(EKG) changes, although he was ruled out for an MI at that 
time.  On April [redacted], 2002, the veteran received Gastrografin 
for a CT scan.  He reported feeling nauseated and short of 
breath soon after, and subsequently received Benadryl.  He 
reported feeling better, but still had some nausea.  He then 
was given Phenergan.  The veteran used the bathroom and 
afterwards was noted to be bradycardic.  A code was called, 
and the veteran was revived.  He was intubated and 
transferred to the critical care unit (CCU).  Shortly after 
arrival in the CCU, the veteran again was coded, and this 
time was unable to be revived.  

The appellant maintains the hospital summary is incomplete, 
and in support provided copies of VA clinical records for 
April [redacted] and [redacted], 2002.  These clinical records show the 
veteran was prescribed Prednisone, Cimetidine, and 
Diatrizoate in preparation for an abdominal CT scan to be 
performed on April [redacted].  Directives accompanying these 
clinical entries are phrased in the future tense, as in 
"Give on 4/[redacted] at 6 p.m.", "Give on 4/[redacted] at 11:55 p.m.", 
and "Give on 4/[redacted] at 6 a.m.".  Each medication also is 
noted as a "premedication for CT contrast on 4/[redacted]".  Thus, 
it appears these directives were provided on, or prior to, 
the evening of April [redacted] and were to be performed at the 
specified times.  These clinical records also include an 
entry titled "24 HOUR RECORD OF ASSESSMENT AND CARE" 
prepared on April [redacted] at 6:09 a.m., which indicates that "No 
treatments performed this tour."  It is unclear whether 
"tour" refers to the 24 hours alluded to by the title of 
the entry or possibly to an eight-hour night shift of the 
nursing staff.  In any event, these records appear to support 
the appellant's allegations that the medications prescribed 
in preparation for an abdominal CT scan were not 
administered.  

In January 2003, the RO obtained a medical opinion from a VA 
physician working at VA medical facility other than the 
hospital where the veteran had been treated.  This physician 
reviewed the claims file and its evidence prior to rendering 
an opinion.  In reference to the questions posed by this 
appeal, the physician wrote:

I am unable to determine by reviewing [the 
veteran's] medical records whether the Prednisone 
ordered for pre-dye injection was ever given.  The 
orders are very clearly stated, however, I am 
unable to determine whether the Prednisone was ever 
give, however, the beginning of the demise occurred 
shortly after injection of Gastrografin 
intravenously prior to doing a CT scan.  The 
patient became hypotensive which may have 
precipitated his myocardial infarct, therefore, I 
am unable to answer specifically whether the 
injection of the Gastrografin had anything to do 
with his demise.  

At the September 2003 hearing, the appellant's representative 
noted nine separate facts: (1) that the veteran had a 
preexisting heart condition of some severity; (2) that the 
clinical records and an opinion from the veteran's 
cardiologist indicate that the veteran's heart was normal 
immediately leading up to his death; (3) that the veteran was 
allergic to the dye that was to be used in the upcoming 
procedure; (4) that Prednisone was prescribed as a 
precautionary medication prior to the injection of the dye, 
consistent with past procedures for the veteran; (5) that, by 
6 p.m. on the [redacted], the deadline for the first Prednisone 
injection, no Prednisone had been given and the nurse had 
admitted that it had not been delivered; (6) that there is no 
evidence that Prednisone was ever given to the veteran prior 
to the dye injection, even though at least three injections 
were scheduled; (7) that the veteran was unfortunately 
injected with the dye; (8) that the veteran had a rapid onset 
of severe symptoms after injection of the dye; and (9) that 
he died.  The representative also indicated that the January 
2003 VA medical opinion was inadequate.  The VA physician 
basically stated that he was unable to determine if 
Prednisone was injected and, therefore, was unable to 
determine if the dye contributed to the veteran's death.  The 
appellant's and veteran's daughter testified that she was at 
the hospital with her father, the veteran, when the VA 
physician made the orders for the Prednisone and that the 
first dose was to be administered on April [redacted] at 6 p.m.; 
that no one came in to give the veteran an injection at that 
time; that, while she reminded the nurse a little after 6 
p.m. that it was time to start premedicating the veteran, the 
nurse told her that she was waiting for the pharmacy to bring 
the medications up; and that her father did not received any 
Prednisone when she was there.  The appellant's and veteran's 
son stated that he was at the hospital at the same time; that 
he badgered the nurse about premedicating the veteran until 
he left to go to work and that his father had not received at 
shot before he left at 7 p.m.  The appellant admitted that 
she stayed a little longer after her children had gone and 
that, when she left about one-half hour later, the veteran 
had not been premedicated.  The daughter testified, when the 
veteran was admitted on the morning of the [redacted], VA had put 
an allergy ID bracelet on him; that he had not taken a shower 
or done anything else where he would have taken the bracelet 
off; and that to the best of her recollection the bracelet 
was still on his arm when she left that night.  She stated 
that, after the veteran's death, all three of them asked 
whether the veteran had been premedicated and were told 
"yes" but another doctor told them that better dyes were 
used nowadays and so it was not necessary to premedicate.  
The appellant added that when asked about premedication of 
the veteran, the doctors kind of hemmed and hawed around and 
finally said "yes."  The daughter stated that the veteran's 
family know that VA gave the veteran an injection of 
something [dye] that he was allergic to and they know that 
the veteran missed at least the 6 p.m. dose.  The appellant 
confirmed that no injection was given between 5:30 and 7:30 
p.m. on the [redacted].

Based on the above evidence, the Board finds that the 
evidence of record is sufficient to raise a reasonable doubt 
as to whether the veteran was premedicated.  The January 2003 
VA medical opinion supports the appellant's assertion that 
the three medications listed in the clinical records were to 
have been administered prior to, and in preparation for, the 
CT scan on the morning of April [redacted], and that there is no 
record of their being administered.  Moreover, the veteran's 
family members testified that the first injection was not 
administered to the veteran at 6 p.m. and had not been 
administered by 7:30 p.m. on the [redacted].  Lay testimony is 
competent so long as it remains centered upon matters within 
the knowledge and personal observations of the witness.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The autopsy is 
silent as to premedication.  Resolving reasonable doubt on 
this question in the appellant's favor, the Board finds that 
it appears that the VA medical staff failed to administer the 
prescribed course of medication in preparation for an 
abdominal CT scan scheduled for April [redacted], 2002.  38 C.F.R. § 
3.102 (2004).

The autopsy and January 2003 VA medical opinion also provide 
a near immediate temporal connection between the 
administration of Gastrografin and the veteran's MI.  On the 
important issue of causation, the VA physician opined that 
the veteran became hypotensive on administration of 
Gastrografin, which "may have precipitated" the MI and 
ultimate death.  Though far from a firm opinion supporting a 
causal connection, this opinion does provide qualified 
support.  Although the VA physician went on to say he "was 
unable to answer specifically whether the injection of the 
Gastrografin had anything to do with" the veteran's death, 
he provides in his opinion essentially a statement that it is 
as likely as not that the veteran's death was related to a 
failure to administer the premedication.  Though the medical 
opinion does not address the question of the proximate cause 
of the disability, and whether it was due to VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in furnishing the 
hospital care and medical treatment, that conclusion seems 
axiomatic.  In light of the evidence of record, the autopsy, 
the equivocal January 2003 VA medical opinion, and the 
testimony, and with the resolution of reasonable doubt in the 
appellant's favor, the Board finds that it is as likely as 
not that the veteran's death was related to VA's failure to 
administer the premedication.  As such, the evidence is in 
equipoise and supports the appellant's claim of entitlement 
to DIC for the veteran's death under 38 U.S.C.A. § 1151 (West 
2002).  


ORDER

Entitlement to Dependency and Indemnity compensation for the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 is 
granted.



	                        
____________________________________________
	M. VAVRINA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


